Citation Nr: 1023366	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-30 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
Veteran's cervical spine degenerative disc disease, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from February 1980 to February 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Los Angeles, California, Regional Office which denied an 
increased disability evaluation for the Veteran's cervical 
spine degenerative disc disease.  In July 2007, the Board 
remanded the Veteran's claim to the RO so that he could be 
issued a statement of the case which addressed his 
entitlement to an increased evaluation for his cervical spine 
degenerative disc disease.  In October 2009, the Veteran 
informed the Department of Veterans Affairs (VA) that he had 
moved to Florida.  The Veteran's claims files were 
subsequently transferred to the St. Petersburg, Florida, 
Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In June 2010, the accredited representative advanced that the 
Veteran wanted either a hearing before a Veterans Law Judge 
sitting at the RO or a videoconference hearing before a 
Veterans Law Judge.  The requested hearing should be 
scheduled.

Accordingly, the case is REMANDED for the following action:

Request that the Veteran clarify whether 
he wants a hearing before a Veterans Law 
Judge sitting at the RO or a 
videoconference hearing before a Veterans 
Law Judge.  Then schedule the Veteran for 
the requested hearing.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

